DETAILED ACTION
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 6, 10- 15 and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0014314 A1).

	Regarding claim 1, Wang teaches a method of a User Equipment (UE) operating with shared spectrum channel access on at least one of a carrier or a cell (see [0006- 0009]; further see Fig. 2, [0054- 0055] UE and Base station), the method comprising:
	receiving, from a base station, a configuration for configuring a plurality of configured grants (see [0057] and Fig. 2 about … a plurality of carriers or for the UL HARQ processes of all GULs (configured grants) for the one UE….) for uplink transmission in a bandwidth part (BWP) (see [0174- 0180] BWP) of at least one of the carrier or the cell, wherein the plurality of configured grants comprises a first configured grant and a second configured grant (see in context with [0007] refer to [0057]… the DFI comprises the HARQ-ACK information for all UL HARQ processes on a plurality of carriers or for the UL HARQ processes of all GULs for the one UE……);
	configuring, according to the configuration, a first minimum Downlink Feedback Indication (DFI) time delay for the first configured grant, wherein the first minimum DFI time delay is for validation of Hybrid Automatic Repeat Request (HARQ) information (see [0058- 0059]… the base station configures a set of m_dfi values applicable to different PUSCH transmission conditions for the UE. For example, the base station configures a set of m_dfi values applicable to PUSCH mapping type A and PUSCH mapping type B respectively, and/or applicable to different ending positions of PUSCH respectively, and/or applicable to whether several sets of discontinuous Demodulation Reference Signals (DMRSs) exist. For example, the base station configures 2 m_dfi values applicable to a case where only one set of DMRSs exist or a case where several sets of DMRSs exist respectively i.e. a first and second minimum DFI delay are configured for UE) in response to one or more first uplink transmissions (see Fig. 2, #S202 and [0060]); and
	configuring, according to the configuration, a second minimum DFI time delay for the second configured grant, wherein:
the second minimum DFI time delay is for validation of HARQ information in response to one or more second uplink transmissions; the UE does not expect the second minimum DFI time delay to have a different value than the first minimum DFI time delay (already described above about first and second minimum DFI delay for UE and not expecting the second minimum DFI time delay to have a different value than the first minimum DFI time delay). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of different embodiments to make system more effective wherein resources can be allocated/utilized more effectively in order to carry out more reliable communication in the communication system.

	Regarding claim 2, Wang teaches as per claim 1, comprising configuring, according to the configuration, a first set of one or more HARQ processes for the first configured grant; and configuring, according to the configuration, a second set of one or more HARQ processes for the second configured grant; already described above see in context with [0007] refer to [0057]… the DFI comprises the HARQ-ACK information for all UL HARQ processes on a plurality of carriers or for the UL HARQ processes of all GULs for the one UE……; now refer to [0058- 0059]… the base station configures a set of m_dfi values applicable to different PUSCH transmission conditions for the UE. For example, the base station configures a set of m_dfi values applicable to PUSCH mapping type A and PUSCH mapping type B respectively, and/or applicable to different ending positions of PUSCH respectively, and/or applicable to whether several sets of discontinuous Demodulation Reference Signals (DMRSs) exist. For example, the base station configures 2 m_dfi values applicable to a case where only one set of DMRSs exist or a case where several sets of DMRSs exist respectively i.e. a first and a second minimum DFI delay are configured for UE.

	Regarding claim 3, Wang teaches as per claim 2, wherein at least one of:
	a first value of the first minimum DFI time delay is the same as a second value of the second minimum DFI time delay based on each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprising a same HARQ process; or
	the UE does not expect the second minimum DFI time delay to have a different value than the first minimum DFI time delay based on each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprising the same HARQ process; already described above about first and second minimum DFI delay for UE and not expecting the second minimum DFI time delay to have a different value than the first minimum DFI time delay based on each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprising the same HARQ process.

	Regarding claim 4, Wang teaches as per claim 2, wherein at least one of:
	a first value of the first minimum DFI time delay is the same as a second value of the second minimum DFI time delay based on no HARQ processes being shared between the first set of one or more HARQ processes and the second set of one or more HARQ processes; or
	the UE does not expect the second minimum DFI time delay to have a different value than the first minimum DFI time delay based on no HARQ processes being shared between the first set of one or more HARQ processes and the second set of one or more HARQ processes; already described above about first and second minimum DFI delay for UE and not expecting the second minimum DFI time delay to have a different value than the first minimum DFI time delay based on no HARQ processes being shared between the first set of one or more HARQ processes and the second set of one or more HARQ processes.

	Regarding claim 5, Wang teaches as per claim 2, wherein at least one of:
	a first value of the first minimum DFI time delay is the same as a second value of the second minimum DFI time delay regardless of whether or not each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprise a same HARQ process; or
	the UE does not expect the second minimum DFI time delay to have a different value than the first minimum DFI time delay regardless of whether or not each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprise a same HARQ process; already described above about first and second minimum DFI delay for UE and not expecting the second minimum DFI time delay to have a different value than the first minimum DFI time delay regardless of whether or not each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprise a same HARQ process.

	Regarding claim 6, Wang teaches as per claim 1, wherein at least one of:
the method comprises transmitting a third uplink transmission on a first resource (see Fig. 4; see [0062]);
the method comprises transmitting a fourth uplink transmission on a second resource;
the one or more first uplink transmissions comprise the third uplink transmission;
the one or more second uplink transmissions comprise the fourth uplink transmission;
at least one of the third uplink transmission or the first resource are at least one of associated with or determined based on the first configured grant;
at least one of the fourth uplink transmission or the second resource are:
at least one of associated with or determined based on the second configured grant; or
at least one of associated with, determined based on or scheduled by a dynamic grant;
each uplink transmission, of the third uplink transmission and the fourth uplink transmission, carries a same Transport Block (TB);
each uplink transmission, of the third uplink transmission and the fourth uplink transmission, is with a same HARQ process number;
the third uplink transmission is earlier than the fourth uplink transmission; or
the third uplink transmission is an initial transmission of the TB and the fourth uplink transmission is a retransmission of the TB.

	Regarding claim 10, Wang teaches a method for a base station operating with shared spectrum channel access on at least one of a carrier or a cell, the method comprising (see [0006- 0009]; further see Fig. 2, [0054- 0055] UE and Base station):
	configuring a User Equipment (UE) with a plurality of configured grants (see [0057] and Fig. 2 about … a plurality of carriers or for the UL HARQ processes of all GULs (configured grants) for the one UE….) for uplink transmission in a bandwidth part (BWP) (see [0174- 0180] BWP) of at least one of the carrier or the cell, wherein the plurality of configured grants comprises a first configured grant and a second configured grant (see in context with [0007] refer to [0057]… the DFI comprises the HARQ-ACK information for all UL HARQ processes on a plurality of carriers or for the UL HARQ processes of all GULs for the one UE……);
	configuring the UE with a first minimum Downlink Feedback Indication (DFI) time delay for the first configured grant, wherein the first minimum DFI time delay is for validation of Hybrid Automatic Repeat Request (HARQ) information (see [0058- 0059]… the base station configures a set of m_dfi values applicable to different PUSCH transmission conditions for the UE. For example, the base station configures a set of m_dfi values applicable to PUSCH mapping type A and PUSCH mapping type B respectively, and/or applicable to different ending positions of PUSCH respectively, and/or applicable to whether several sets of discontinuous Demodulation Reference Signals (DMRSs) exist. For example, the base station configures 2 m_dfi values applicable to a case where only one set of DMRSs exist or a case where several sets of DMRSs exist respectively i.e. a first and second minimum DFI delay are configured for UE) in response to one or more first uplink transmissions (see Fig. 2, #S202 and [0060]); and
	configuring the UE with a second minimum DFI time delay for the second configured grant, wherein:
	the second minimum DFI time delay is for validation of HARQ information in response to one or more second uplink transmissions; the UE does not expect the second minimum DFI time delay to have a different value than the first minimum DFI time delay (already described above about first and second minimum DFI delay for UE and not expecting the second minimum DFI time delay to have a different value than the first minimum DFI time delay). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of different embodiments to make system more effective wherein resources can be allocated/utilized more effectively in order to carry out more reliable communication in the communication system.

	Regarding claim 11, Wang teaches as per claim 10, comprising: configuring the UE with a first set of one or more HARQ processes for the first configured grant; and configuring the UE with a second set of one or more HARQ processes for the second configured grant; already described above see in context with [0007] refer to [0057]… the DFI comprises the HARQ-ACK information for all UL HARQ processes on a plurality of carriers or for the UL HARQ processes of all GULs for the one UE……; now refer to [0058- 0059]… the base station configures a set of m_dfi values applicable to different PUSCH transmission conditions for the UE. For example, the base station configures a set of m_dfi values applicable to PUSCH mapping type A and PUSCH mapping type B respectively, and/or applicable to different ending positions of PUSCH respectively, and/or applicable to whether several sets of discontinuous Demodulation Reference Signals (DMRSs) exist. For example, the base station configures 2 m_dfi values applicable to a case where only one set of DMRSs exist or a case where several sets of DMRSs exist respectively i.e. a first and a second minimum DFI delay are configured for UE.

	Regarding claim 12, Wang teaches as per claim 11, wherein at least one of:
	first value of the first minimum DFI time delay is the same as a second value of the second minimum DFI time delay based on each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprising a same HARQ process; or
the base station is not allowed to configure the second minimum DFI time delay to have a different value than the first minimum DFI time delay based on each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprising the same HARQ process; already described above about…… is not allowed to configure the second minimum DFI time delay to have a different value than the first minimum DFI time delay based on each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprising the same HARQ process.

	Regarding claim 13, Wang teaches as per claim 11, wherein at least one of:
	a first value of the first minimum DFI time delay is the same as a second value of the second minimum DFI time delay based on no HARQ processes being shared between the first set of one or more HARQ processes and the second set of one or more HARQ processes; or
the base station is not allowed to configure the second minimum DFI time delay to have a different value than the first minimum DFI time delay based on no HARQ processes being shared between the first set of one or more HARQ processes and the second set of one or more HARQ processes; already described above about….. is not allowed to configure the second minimum DFI time delay to have a different value than the first minimum DFI time delay based on no HARQ processes being shared between the first set of one or more HARQ processes and the second set of one or more HARQ processes.

	Regarding claim 14, Wang teaches as per claim 11, wherein at least one of:
	a first value of the first minimum DFI time delay is the same as a second value of the second minimum DFI time delay regardless of whether or not each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprise a same HARQ process; or
the base station is not allowed to configure the second minimum DFI time delay to have a different value than the first minimum DFI time delay regardless of whether or not each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprise a same HARQ process; already described above about …..is not allowed to configure the second minimum DFI time delay to have a different value than the first minimum DFI time delay regardless of whether or not each set of HARQ processes, of the first set of one or more HARQ processes and the second set of one or more HARQ processes, comprise a same HARQ process.

	Regarding claim 15, Wang teaches as per claim 10, wherein at least one of:
the method comprises transmitting a third uplink transmission on a first resource (see Fig. 4; see [0062]);
the method comprises transmitting a fourth uplink transmission on a second resource;
the one or more first uplink transmissions comprise the third uplink transmission;
the one or more second uplink transmissions comprise the fourth uplink transmission;
at least one of the third uplink transmission or the first resource are at least one of associated with or determined based on the first configured grant;
at least one of the fourth uplink transmission or the second resource are:
at least one of associated with or determined based on the second configured grant; or
at least one of associated with, determined based on or scheduled by a dynamic grant;
each uplink transmission, of the third uplink transmission and the fourth uplink transmission, carries a same Transport Block (TB);
each uplink transmission, of the third uplink transmission and the fourth uplink transmission, is with a same HARQ process number;
the third uplink transmission is earlier than the fourth uplink transmission; or
the third uplink transmission is an initial transmission of the TB and the fourth uplink transmission is a retransmission of the TB.

	Regarding claim 19, Wang teaches a User Equipment (UE) operating with shared spectrum channel access on at least one of a carrier or a cell, the UE comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations, the operations comprising (see [0006- 0009]; further see Fig. 2, [0054- 0055] UE and Base station):
	receiving, from a base station, a configuration for configuring a plurality of configured grants (see [0057] and Fig. 2 about … a plurality of carriers or for the UL HARQ processes of all GULs (configured grants) for the one UE….) for uplink transmission in a bandwidth part (BWP) (see [0174- 0180] BWP) of at least one of the carrier or the cell, wherein the plurality of configured grants comprises a first configured grant and a second configured grant (see in context with [0007] refer to [0057]… the DFI comprises the HARQ-ACK information for all UL HARQ processes on a plurality of carriers or for the UL HARQ processes of all GULs for the one UE……);
	configuring, according to the configuration, a first minimum Downlink Feedback Indication (DFI) time delay for the first configured grant, wherein the first minimum DFI time delay is for validation of Hybrid Automatic Repeat Request (HARQ) information (see [0058- 0059]… the base station configures a set of m_dfi values applicable to different PUSCH transmission conditions for the UE. For example, the base station configures a set of m_dfi values applicable to PUSCH mapping type A and PUSCH mapping type B respectively, and/or applicable to different ending positions of PUSCH respectively, and/or applicable to whether several sets of discontinuous Demodulation Reference Signals (DMRSs) exist. For example, the base station configures 2 m_dfi values applicable to a case where only one set of DMRSs exist or a case where several sets of DMRSs exist respectively i.e. a first and second minimum DFI delay are configured for UE) in response to one or more first uplink transmissions (see Fig. 2, #S202 and [0060]); and
	configuring, according to the configuration, a second minimum DFI time delay for the second configured grant, wherein:
the second minimum DFI time delay is for validation of HARQ information in response to one or more second uplink transmissions; the UE does not expect the second minimum DFI time delay to have a different value than the first minimum DFI time delay (already described above about first and second minimum DFI delay for UE and not expecting the second minimum DFI time delay to have a different value than the first minimum DFI time delay). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of different embodiments to make system more effective wherein resources can be allocated/utilized more effectively in order to carry out more reliable communication in the communication system.

	Regarding claim 20, Wang teaches a base station operating with shared spectrum channel access on at least one of a carrier or a cell, the base station comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations, the operations comprising (see [0006- 0009]; further see Fig. 2, [0054- 0055] UE and Base station):
	configuring a User Equipment (UE) with a plurality of configured grants (see [0057] and Fig. 2 about … a plurality of carriers or for the UL HARQ processes of all GULs (configured grants) for the one UE….) for uplink transmission in a bandwidth part (BWP) (see [0174- 0180] BWP) of at least one of the carrier or the cell, wherein the plurality of configured grants comprises a first configured grant and a second configured grant (see in context with [0007] refer to [0057]… the DFI comprises the HARQ-ACK information for all UL HARQ processes on a plurality of carriers or for the UL HARQ processes of all GULs for the one UE……);
	configuring the UE with a first minimum Downlink Feedback Indication (DFI) time delay for the first configured grant, wherein the first minimum DFI time delay is for validation of Hybrid Automatic Repeat Request (HARQ) information (see [0058- 0059]… the base station configures a set of m_dfi values applicable to different PUSCH transmission conditions for the UE. For example, the base station configures a set of m_dfi values applicable to PUSCH mapping type A and PUSCH mapping type B respectively, and/or applicable to different ending positions of PUSCH respectively, and/or applicable to whether several sets of discontinuous Demodulation Reference Signals (DMRSs) exist. For example, the base station configures 2 m_dfi values applicable to a case where only one set of DMRSs exist or a case where several sets of DMRSs exist respectively i.e. a first and second minimum DFI delay are configured for UE) in response to one or more first uplink transmissions (see Fig. 2, #S202 and [0060]); and
	configuring the UE with a second minimum DFI time delay for the second configured grant, wherein:
	the second minimum DFI time delay is for validation of HARQ information in response to one or more second uplink transmissions; the UE does not expect the second minimum DFI time delay to have a different value than the first minimum DFI time delay (already described above about first and second minimum DFI delay for UE and not expecting the second minimum DFI time delay to have a different value than the first minimum DFI time delay). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of different embodiments to make system more effective wherein resources can be allocated/utilized more effectively in order to carry out more reliable communication in the communication system.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0014314 A1) in view of Talarico et al. (US Pub. No. 2022/0085924 A1).

	Regarding claim 7, Wang teaches as per claim 6, but fails to state about wherein at least one of:
the method comprises receiving a first Physical Downlink Control Channel (PDCCH) in a first slot;
the method comprises receiving a second PDCCH in a second slot;
at least one of the first slot or the first PDCCH are later than the third uplink transmission;
at least one of the second slot or the second PDCCH are later than the fourth uplink transmission;
the first PDCCH at least one of comprises or indicates a first DFI; or
the second PDCCH at least one of comprises or indicates a second DFI; however Talarico states in [0177- 0178] about N is provided in symbols, slots, subframes, radio frames, or in terms of time (e.g. ms). In some embodiments, the value of N is counted from the beginning or the end of the UL reference burst until the start or the end of the CORESET containing the related UL grant reception or configured grant DCI. In some embodiments, N is the counted from the start of the first uplink symbol of the reference burst, until the last symbol of the PDCCH with the CORESET containing the related UL grant reception or configured grant DCI. In some embodiments, N is the counted from the end of the last slot of the reference burst, until the first or last slot of the PDCCH with the CORESET containing the related UL grant reception or configured grant DCI. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Talarico with the teachings of Wang to make system more standardized.

	Regarding claim 16, Wang teaches as per claim 15, but fails to state about wherein at least one of:
the method comprises receiving a first Physical Downlink Control Channel (PDCCH) in a first slot;
the method comprises receiving a second PDCCH in a second slot;
at least one of the first slot or the first PDCCH are later than the third uplink transmission;
at least one of the second slot or the second PDCCH are later than the fourth uplink transmission;
the first PDCCH at least one of comprises or indicates a first DFI; or
the second PDCCH at least one of comprises or indicates a second DFI; however Talarico states in [0177- 0178] about N is provided in symbols, slots, subframes, radio frames, or in terms of time (e.g. ms). In some embodiments, the value of N is counted from the beginning or the end of the UL reference burst until the start or the end of the CORESET containing the related UL grant reception or configured grant DCI. In some embodiments, N is the counted from the start of the first uplink symbol of the reference burst, until the last symbol of the PDCCH with the CORESET containing the related UL grant reception or configured grant DCI. In some embodiments, N is the counted from the end of the last slot of the reference burst, until the first or last slot of the PDCCH with the CORESET containing the related UL grant reception or configured grant DCI. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Talarico with the teachings of Wang to make system more standardized.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0014314 A1) in view of Talarico et al. (US Pub. No. 2022/0085924 A1) and in further view of Bhattad et al. (US Pub. No. 2021/0099348 A1), hereafter Kapil.

	Regarding claim 8, Wang in view of Talarico states as per claim 7, but Wang is silent about comprising at least one of:
determining whether or not first HARQ information provided by the first DFI in response to the third uplink transmission is valid based on a first interval between the first DFI and the first resource and based on the first minimum DFI time delay or the second minimum DFI time delay; or
determining whether or not second HARQ information provided by the second DFI in response to the fourth uplink transmission is valid based on a second interval between the second DFI and the second resource and based on the first minimum DFI time delay or the second minimum DFI time delay; however Kapil teaches in [0044].. UE 120 may include means for transmitting a plurality of slot-aggregated physical uplink shared channel (PUSCH) transmissions associated with a common transport block (i.e. resource), means for receiving a dynamic feedback information (DFI) transmission that includes hybrid automatic repeat request (HARQ) feedback associated with the plurality of slot-aggregated PUSCH transmissions, wherein the HARQ feedback is a HARQ acknowledgement (ACK) or a HARQ negative acknowledgement (NACK), means for determining whether one or more PUSCH transmissions, of the plurality of slot-aggregated PUSCH transmissions, satisfy a delay condition associated with receipt of the DFI transmission, means for determining whether the HARQ feedback is valid based at least in part on whether the one or more PUSCH transmissions satisfy the delay condition, and/or the like….; now refer to [0065] about UE 120 may determine which PUSCHs satisfy the delay condition. For example, UE 120 may determine that a sequentially first three PUSCHs of the plurality of slot-aggregated PUSCHs satisfy the delay condition (e.g., the sequentially last three PUSCHs do not satisfy the delay condition of occurring greater than the threshold time duration before the first DFI). In contrast, UE 120 may determine that second HARQ feedback of the second DFI is valid for all PUSCHs of the plurality of slot-aggregated PUSCHs. In this case, as described herein, UE 120 may determine whether HARQ feedback is valid based at least in part on whether the subset of PUSCHs that satisfy the delay condition enable BS 110 to decode a transport block (i.e. resource) that includes the plurality of slot-aggregated PUSCHs; further see [0066].. For example, UE 120 may determine that the HARQ feedback of the first DFI is valid when contents of the first three PUSCHs enable BS 110 to successfully decode a transport block (i.e. resource) that includes the plurality of slot-aggregated PUSCHs. In contrast, when contents of the first three PUSCHs do not enable BS 110 to successfully decode the transport block, UE 120 may determine that HARQ feedback of the first DFI is invalid. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kapil with the teachings of Wang in view of Talarico to make system more standardized.

	Regarding claim 17, Wang in view of Talarico states as per claim 16, but Wang is silent about comprising at least one of:
determining whether or not first HARQ information provided by the first DFI in response to the third uplink transmission is valid based on a first interval between the first DFI and the first resource and based on the first minimum DFI time delay or the second minimum DFI time delay; or
determining whether or not second HARQ information provided by the second DFI in response to the fourth uplink transmission is valid based on a second interval between the second DFI and the second resource and based on the first minimum DFI time delay or the second minimum DFI time delay; however Kapil teaches in [0044].. UE 120 may include means for transmitting a plurality of slot-aggregated physical uplink shared channel (PUSCH) transmissions associated with a common transport block (i.e. resource), means for receiving a dynamic feedback information (DFI) transmission that includes hybrid automatic repeat request (HARQ) feedback associated with the plurality of slot-aggregated PUSCH transmissions, wherein the HARQ feedback is a HARQ acknowledgement (ACK) or a HARQ negative acknowledgement (NACK), means for determining whether one or more PUSCH transmissions, of the plurality of slot-aggregated PUSCH transmissions, satisfy a delay condition associated with receipt of the DFI transmission, means for determining whether the HARQ feedback is valid based at least in part on whether the one or more PUSCH transmissions satisfy the delay condition, and/or the like….; now refer to [0065] about UE 120 may determine which PUSCHs satisfy the delay condition. For example, UE 120 may determine that a sequentially first three PUSCHs of the plurality of slot-aggregated PUSCHs satisfy the delay condition (e.g., the sequentially last three PUSCHs do not satisfy the delay condition of occurring greater than the threshold time duration before the first DFI). In contrast, UE 120 may determine that second HARQ feedback of the second DFI is valid for all PUSCHs of the plurality of slot-aggregated PUSCHs. In this case, as described herein, UE 120 may determine whether HARQ feedback is valid based at least in part on whether the subset of PUSCHs that satisfy the delay condition enable BS 110 to decode a transport block (i.e. resource) that includes the plurality of slot-aggregated PUSCHs; further see [0066].. For example, UE 120 may determine that the HARQ feedback of the first DFI is valid when contents of the first three PUSCHs enable BS 110 to successfully decode a transport block (i.e. resource) that includes the plurality of slot-aggregated PUSCHs. In contrast, when contents of the first three PUSCHs do not enable BS 110 to successfully decode the transport block, UE 120 may determine that HARQ feedback of the first DFI is invalid. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kapil with the teachings of Wang in view of Talarico to make system more standardized.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468